y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00131-CR

                           IME OKON EKWERE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 232nd District Court of Harris County. (Tr. Ct. No. 1446601)

TO THE 232ND DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 14th day of April, 2015, the cause upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
             The cause heard today by the Court is an appeal from the judgment
      signed by the court below on January 12, 2015. After inspecting the record
      of the court below, it is the opinion of this Court that it has no jurisdiction
      over the appeal. It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the appeal be dismissed.

             The Court orders that this decision be certified below for observance.

      Judgment rendered April 14, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Brown and Lloyd.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT